ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_02_EN.txt. 41

SEPARATE OPINION OF JUDGE CORDOVA

Iam in disagreement with the majority of the Court both with
its reasoning as well as to its conclusion with regard to the First
Preliminary Objection of the United States. The United States
claims that, since the dispute in this case arose prior to August 26th,
1946, the Court lacks jurisdiction to consider and adjudicate the
claim of the Swiss Government. I agree with such contention.

The United States Declaration of Acceptance of the compulsory
jurisdiction of the Court limits the submission to its competence
to the “legal disputes hereafter arising’, that is to say, after the
date of the Declaration, August 26th, 1946. The paramount
questions to decide this First Preliminary Objection, therefore,
are the definition of the international legal dispute which has
been brought by Switzerland before the Court as well as the date
of its inception.

The majority of the Court, it seems to me, based its decision
on this Objection on the assumption that the legal dispute between
the Parties is constituted by the different attitudes taken by them
on the question of the restoration of the assets to the Interhandel
by the United States. With this most essential finding of the Court I
cannot concur, and, from this difference of points of view derive
the difference in the conclusions reached by the majority and by me.
If the real dispute before the Court is limited to the restoration of
the vested assets of Interhandel then, of course, the conclusion that
it arose after August 26th, 1946, is right and right is also the deci-
sion to reject the first objection; but [ am bound to differ with the
majority because in my way of thinking the legal dispute, the real
difference between governments, lies in their opposite views with
regard to the legal character of Interhandel, enemy or neutral.

The Parties in this suit are in complete agreement in regard to the
law which should be applied in the case. In particular, they agree
on the positive and the negative aspects of the principle of inter-
national law which permits a belligerent State to seize and vest
enemy property lying within its territory on the one hand, and, on
the other, prohibits the same State to take property belonging
either to a neutral country or to its subjects. The whole diplomatic
discussion of the two Governments and the pleadings of their
Agents show the agreement on this principle, which moreover is
also incorporated in the law of the United States, the Trading
with the Enemy Act of October 6th, 1917. This law empowers
the United States Government to seize and appropriate the assets
of nationals of an enemy country but, at the same time, excludes

39
42 INTERHANDEL (SEPAR. OPIN. OF JUDGE CORDOVA)

from such action the property of nationals of a neutral State,
making it possible for neutral property wrongfully seized to be
returned to its owners. There is complete agreement of the
Parties with regard to both the applicable law and the inevitable
consequence of the application of such law, the legal vesting of
the assets of Interhandel by the United States or its return to
the Swiss company.

The United States Government seized the property of Inter-
handel, constituted mainly, and among other assets, by 90 per cent
of the stock of the General Aniline and Film Corporation, organized
and doing business in the United States. In vesting these assets,
the United States relied on its contention that Interhandel was,
in fact, German owned, serving only as a cloak for the Frankfurt
firm, I.G. Farben. The Swiss Government, after having made
investigations, reached the conclusion that that was not the case;
that Interhandel, at the time of the seizure of its shares in the
General Aniline and Film Corporation, February 16th and
April 24th, 1942, was not any more controlled by German interests,
having as far back as June 1940 broken all its financial and
administrative connections with the German company.

This basic legal dispute between the Parties, the juridical
character of Interhandel, develops itself into some other differences
as, for example, the return of the shares, or that related to the
different procedures to solve such dispute as with regard to the
obligation of the United States to abide by the decision of the
Swiss Authority of Review or the obligation of the same Govern-
ment to take part in conciliatory proceedings or to arbitrate the
dispute. All of these secondary differences are based either on the
Washington Accord of May 25th, 1946, or on the Treaty of Ar-
bitration and Conciliation of February 16th, 1931. In my opinion,
all these differences are phases only of one and the same legal
dispute—the neutral or enemy character of Interhandel. Should
both Governments have been in agreement with regard to the
character of Interhandel, either as belligerent or as neutral, this
case would have never come before the Court, nor before the local
tribunals of the United States. The claim would have never existed.

If the Swiss Government would have presented its claim before
the Court based only on the refusal by the United States to abide
by the decision of the Washington Accord or to arbitrate the dispute
in compliance with the Treaty of 1931, I might have been inclined
to believe that the dispute would have been upon the non-com-
pliance of such Accord or of such Treaty; but having presented its
claim on the basis of the application of the international law
principle of the respect due by belligerents for neutral property,
I believe that the subsidiary Swiss submissions constitute only a
means to arrive at the same conclusion sought by the plaintiff,
the recognition that Interhandel was a neutral company and, as

40
43 INTERHANDEL (SEPAR. OPIN. OF JUDGE CORDOVA)

a corollary, that it has a right to the return of the assets. In
other words, the return or restoration of the assets to Interhandel
is nothing else but a practical consequence of the solution of the
real and only legal dispute of the Parties—the character of the
Swiss company—but not the basic dispute itself. The return of
the shares and other assets, in itself, is not perhaps even a legal
dispute.

Once the determination of the legal dispute has thus been made,
it is necessary to fix the time when it really arose. Only then will
we be in a position to analyse the first Preliminary Objection in
the light of these two basic questions.

The United States Government vested Interhandel’s property on
February 16th and April 24th, 1942. This action was taken, as I
have said, on the basis of the assumed enemy character of Inter-
handel by the United States authorities in spite of its apparent
Swiss nationality. So it was notified to the Swiss Diplomatic Agent
in Washington in a Memorandum of February 16th, 1942 (Exhibit ro
of the Preliminary Objections of the United States). This Memoran-
dum also stated that such action did not mean, in any way, the in-
tention to take over any bona fide Swiss property, a statement which
evidently meant that the vested shares and other assets of In-
terhandel were not considered bona fide property of the Swiss
corporation. This is the first document in our record to show
that one Party stated its position to the other with regard to the
character of Interhandel as an enemy-controlled company. The
Swiss Government did not immediately question such enemy
character, nor, therefore, the right of the United States to vest its
property. It decided first to make some investigations in order to
find out what was the real situation between Interhandel and the
German company, Farben Industries of Frankfurt. According to
the allegations in the case, the two investigations conducted by the
competent Swiss authority showed that Interhandel and Farben
Industries had broken completely their relations since 1940, that
is, even before the United States came into the World War; the
Swiss Government communicated these findings to the American
authorities, expressing the hope that ‘a settlement will be reached
with regard to the Interhandel’s property in the United States”,
the assets and stock that had been vested in 1942. This petition
was made known to the United States Government in the Me-
morandum dated June 4th, 1947 (Exhibit 16, Preliminary Object-
zons). In other words, the Swiss Government would never have
claimed the restoration of the assets had it not come to the con-
clusion that Interhandel was a bona fide neutral Swiss company, nor
the United States would have ever vested such assets, had it not
believed the Interhandel was in reality an enemy-owned firm.

4ï
44 INTERHANDEL (SEPAR. OPIN. OF JUDGE CORDOVA)

There are many other communications between the two Govern-
ments regarding different aspects and shades of the negotiations
relating to the character of Interhandel, but all of them were
connected with the provisional blocking in Switzerland by the Swiss
Government of the Interhandel properties; the Memorandum dated
June 4th, 1947, seems to be the first document on record in which
the opposed views of the Swiss Government to the thesis of the
United States are stated with regard to Interhandel’s character
of enemy owned company im connection with the return of the vested
property by the United States. I would have therefore accepted the
date of June 4th, 1947, as the date when the dispute between the
two Governments with regard to the enemy or neutral character of
Interhandel arose in connection with the vesting of the assets of
the General Aniline and Film Corporation, had it not been for the
expressions used by the Department of State in its Memorandum
of June 18th, 1947, wherein in answer to the already mentioned Aide
Mémoire of June 4th, 1947, of the Swiss Government, the United
States said (Exhibit 17 to the Preliminary Objections):

“During the course of the negotiations leading to the Accord of
May 25, 1946, the United States representatives made clear that a
decision on the Interhandel case can have no effect of any settlement
of or decision on the vesting action by the Alien Property Custodian
of February 1942 of the stock of the General Aniline and Film Cor-
poration. The Umited States Government has not changed its views
in this matter.”

That is to say, the United States Government affirms that before
May 25th, 1946, the date of the Washington Accord, it had already
discussed and rejected the contention of the Swiss Government
that the findings of the Swiss authorities under the Washington
Accord, with regard to the character of Interhandel as neutral or
enemy, should have the “effect of any settlement of or decision”
on the question of the vesting of its assets and shares. Since this
most important assertion has been left completely unanswered by
the plaintiff Government, I feel justified in my belief that the dispute
upon the legal character of Interhandel in relation with the vesting
of the shares and assets by the United States arose even prior to
the date of the Washington Accord, May 25th, 1946.

I conclude, therefore, that the dispute arose before the date of
the Declaration of the United States, August 26th, 1946, and that
the First Preliminary Objection should have been upheld by the
Court.

I agree with the Court’s decision to retain the Third Preliminary
Objection, but, in my opinion, the reasoning of the majority,
based mainly on the necessity to avoid the danger of two proceedings
being followed—local as well as international—does not cover all
the issues presented by Switzerland. I believe that the Court

42
45 INTERHANDEL (SEPAR. OPIN. OF JUDGE CORDOVA)

should have founded its application of the principle of exhaustion
of local remedies on a much broader basis.

The Court is justified in concluding that the local courts of the
United States are dealing with exactly the legal suit which the
Court would have to decide if it had to consider the merits of the
case before the local remedies would have been exhausted; its
finding that Interhandel should first exhaust ail local remedies
pending in the United States before this Court would be able to
consider and adjudicate the same issues is, of course, entirely
correct. But, besides the question of the existence of two parallel
procedures, there are some other reasons which, in my opinion, the
Court should have taken also into consideration in applying the
principle to both the principal as well as to the subsidiary or alter-
native submissions of Switzerland.

The argument related to the parallel procedures which the princi-
ple of exhaustion of local remedies tries to avoid can successfully be
opposed to the main as well as to the subsidiary submission related
to the non-compliance by the United States of the decision of the
Swiss Authority of Review and to its refusal to arbitrate the dispute.
It cannot be opposed nevertheless against the contention put
forward by Switzerland that the Court should decide that the
United States are bound to enter into proceedings of conciliation
in compliance with the Treaty of Arbitration and Conciliation of
1931. Conciliation being a procedure in the nature of an extra-
judicial settlement by the parties and not ending in a binding
decision certainly cannot be considered as a parallel international
procedure to that followed before the local courts of the United
States.

To apply the principle of exhaustion of local remedies to the claim
of Switzerland with regard to conciliation, it is necessary to resort
to other reasons which also underlie it. The principle, as I have
said, is based and justified on grounds perhaps more important
than the mere possible avoidance of conflicting procedures and
decisions. The main reason for its existence lies in the indispensable
necessity to harmonize the international and the national juris-
dictions—assuring in this way the respect due to the sovereign
jurisdiction of States—by which nationals and foreigners have to
abide and to the diplomatic protection of the Governments to
which only foreigners are entitled. This harmony, this respect for
the sovereignty of States is brought about by giving priority to the
jurisdiction of the local courts of the State in cases of foreigners
claiming against an act of its executive or legislative authorities.
This priority, in turn, is assured only by means of the adherence
to the principle of exhaustion of local remedies.

The right of the State, in the present instance Switzerland, to
protect its national Interhandel, for an alleged wrongful act of a
foreign government, that of the United States, does not legally

43
46 INTERHANDEL (SEPAR. OPIN. OF JUDGE CORDOVA)

arise until the judicial authorities of the latter decide irrevocably
upon such wrongful act through a decision of its judicial authorities.
Before the tribunals of the respondent State have handed down
its final decision, the State may not be considered liable internation-
ally because and for the simple and good reason that the damage
has not as yet been consummated. This principle informs all systems
of law—civil as well as criminal, local as well as international.

A State may not even exercise its diplomatic protection, and
much less resort to any kind of international procedure of redress
until its subject has previously exhausted the legal remedies offered
him by the State of whose action he complains.

In the present case it cannot be affirmed that the damage to
Interhandel has been caused by the vesting of its property by the
local authorities of the United States until such vesting has been
definitely consummated, that is, until the judicial authorities of the
Unites States will have definitely confirmed such action by a judg-
ment which will have the force of res judicata. Then, and only then,
will Interhandel and the Swiss Government be entitled to resort to
this International Court or any other competent international
proceedings seeking redress for the supposed violation of the law
of nations which the local authorities will not be any more in a
position to grant. That is why the well-settled principle of inter-
national procedure of the exhaustion of local remedies is based on
the fundamental idea that a claim is not ripe, that there is no
international claim, until the damaged foreigner has complied with
such principle.

In the present case it seems that there was a mistake with regard
to the exhaustion of local remedies since the United States Govern-
ment itself expressed its opinion that such exhaustion had already
been effected. On this false impression, it seems, the Swiss Govern-
ment presented before the Court its Application instituting pro-
ceedings against the United States. But once this wrong belief
had been dispelled, the juridical situation—as far as I can under-
stand it—was that such Application had been wrongfully brought
before the Court. In other words, it seems to me that the finding
of the Court should have been, that the different claims of the
Swiss Government before the Court, the restoration of the vested
assets, the obligation of the United States to comply with the
decision of the Swiss Authority of Review and the duty of the
respondent Government to arbitrate or conciliate the dispute, could
not be entertained by the Court not only because of the pending
proceedings in the United States but because of the more general
reason that an international claim does not yet exist in any of
its different possible faces, restoration of property, submission to

44
45

47 INTERHANDEL (SEPAR. OPIN. OF JUDGE CORDOVA)

arbitration or conciliation, or compliance with the terms of the
Washington Accord, until the tribunals of the United States hand

down their last and final decision on the suit brought before them
by Interhandel.

(Signed) R. CORDOVA.
